 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      ANNE BLOCK, an individual,                         CASE NO. C15-2018 RSM
 9
                     Plaintiff,                          MINUTE ORDER GRANTING
10                                                       EXTENSION OF TIME
              v.
11
      WASHINGTON STATE BAR
12    ASSOCIATION, et al.,

13                   Defendants.

14

15          The following MINUTE ORDER is made by direction of the Court, the Honorable
16   Ricardo S. Martinez, Chief United States District Judge:
17
            The Ninth Circuit Court of Appeals previously vacated a vexatious litigant pre-filing
18
     order entered by the Court in this matter and issued a mandate on May 29, 2019. Dkt. #218. On
19
     June 10, 2019, this Court ordered Plaintiff to show cause, within 30 days, “why the Court should
20

21   not reimpose the vexatious litigant pre-filing order.” Dkt. #219.

22          On June 13, 2019, Plaintiff filed a Notice of Unavailability and Motion to Extend Time.

23   Dkt. #220. Plaintiff represents that she is notifying the Court of her unavailability for the second
24
     time and that she will be unavailable from June 6, 2019, to August 12, 2019. Plaintiff requests
25
     until August 31, 2019, to respond to the Court’s show cause order.
26




     ORDER – 1
            Plaintiff does not provide evidence that she filed a first notice of unavailability in this
 1

 2   matter. Review of the docket in this matter does not reveal a notice of unavailability other than

 3   Plaintiff’s current filing. Plaintiff did, however, file a notice of unavailability in another matter

 4   pending before Judge Martinez. See Block v. Washington State Bar Ass’n, No. C18-907RSM,
 5
     Dkt. #70 (W.D. Wash. April 25, 2019). Plaintiff may not rely on filings she makes in other
 6
     matters before this Court. Nevertheless, the Court finds good cause for granting Plaintiff an
 7
     extension of time to respond to the Court’s show cause order.
 8
            Accordingly, the Court finds good cause for an extension and GRANTS Plaintiff’s
 9

10   request (Dkt. #220). Plaintiff shall respond to the Court’s Order to Show Cause (Dkt. #219) no

11   later than August 31, 2019.
12          Dated this 14th day of June 2019.
13
                                                            WILLIAM McCOOL, Clerk
14

15                                                          By: /s/ Paula McNabb
16                                                              Deputy Clerk

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
